                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

LENA LAPRAD,

        Plaintiff,                                   Case No. 16-cv-12596
                                                     Hon. Matthew F. Leitman
v.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

     Defendant.
____________________________________________________________________/

                                    JUDGMENT

        In accordance with the jury verdict rendered on November 13, 2019, judgment

is entered in favor of Defendant, State Farm Mutual Automobile Insurance Company,

and against Plaintiff, Lena Laprad. This resolved the last pending claim and closes the

case.

                                              DAVID J. WEAVER
                                              CLERK OF COURT


                                        By:   s/Holly A. Monda
                                              Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge


Dated: December 17, 2019
Flint, Michigan
